 U.S. Postal Service and Aaron Wright. Case 10-CA13363(P)October 27, 1978DECISION AND ORDER DENYING MOTIONFOR SUMMARY JUDGMENT ANDREMANDING PROCEEDING TO REGIONALDIRECTOR FOR HEARINGBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn March 2, 1978, the Regional Director for Re-gion 10 of the National Labor Relations Board is-sued a complaint and notice of hearing in the above-entitled proceeding alleging that the Respondent hasengaged in, and is engaging in, certain unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, and within the meaning of thePostal Reorganization Act.' Subsequently, the Re-spondent filed an answer admitting in part, and de-nying in part, the allegations of the complaint andsubmitting affirmative defenses.Thereafter, on June 27, 1978, the Respondent fileda Motion for Summary Judgment and a memoran-dum in support thereof, with exhibits attached. TheRespondent moves that summary judgment be grant-ed on the grounds that (1) under Jubilee Manufactur-ing Companye, 202 NLRB 272 (1973), the Board lacksjurisdiction over certain allegations in the complaint.(2) this case is analogous to the situation in DuboManufacturing, 142 NLRB 431 (1963), hence thematter should be deferred to the Equal EmploymentOpportunity (EEO) administrative procedures of theCivil Service Commission, and (3) pursuant to Elec-Ironic Reproduction Service Corporation. 213 N LR B758 (1974), and Spielberg Manufacturing Comnpany ,112 NLRB 1080, (1955), the complaint should be dis-missed in deference to an arbitral award concerningthe Charging Party's suspension on September 24.1977, and a settlement agreement signed by theCharging Party and his Union concerning his dis-I The complaint alleges. inter alia. that the Respondent denied lilt' ('hrg-ing Party's request for union representalton at a disciplinars inter, lew t-I11-ducted on November 21, 1977. and threatened emplo,,ees l th repriralls forengaging in protected concerted activities The complainl further allegesthat the Respondent engaged in the following cotnduct in reprisal ;Iatln'l theCharging Parly's concerted activities (a) denied the ( harging Pllrtr break,from August 25until December 28, 1977: (b) beginning September 14 1977.required the Charging Parts to work osertime (or furnish a docloir's exsusefor each occasion he was unable to do so, ({c) placed Ihe ( harginf Pa.rts on"restricted sick leave" on September IS 1977. (d) suspended Ihe ( hargingParts for varying periods of time on Septemhel 22, ()Oohber 28, an.ld .oernher 21. 1977. (e) issued the ('bharging Parts a counseling report on ()cloher20, 1977: and (f) discharged the ( harging P;lrit on J.anuars 2). 1978U.S. POSTAL SERVICEcharge on January 20, 1978. On July 7, 1978, theCharging Party filed a motion to strike the Respon-dent's Motion for Summary Judgment. alleging thatit was an exrparte communication, inasmuch as it wasnot served on his counsel. On July 26. 1978, the Re-spondent filed an opposition to that motion to strikeasserting that, although it inadvertently failed toserve a copy of its Motion for Summary Judgmenton the Charging Party's counsel. it did serve one onthe Charging Party himself. On August 8, 1978, theCharging Party filed an opposition to the Respon-dent's Motion for Summary Judgment arguing, interalia, that Jubilee Malnufacturing Company,, supra. isinapposite here since the events giving rise to the in-stant complaint are not purely racial in nature butrather involved "actions taken against the ChargingParty las al result of his attempting to engage in con-certed activity directly protected by section 7 of the[Act]", that the Board should not defer to the (ivilService Commission's EEO procedures because theinstant complaint is not based solely on allegationsthat the Respondent engaged in racial discriminationand, in any event, those procedures are "largely illu-sory" inasmuch as it is umlccrtain whether the EEOexaminer will expand his investigation hbeyond thecircumstances of the Charging Party's discharge onJanuars 20. 1978. The C('harging Part\ also urges thatthe Board should not defer to the arbitral award con-cerning one of the Charging Party's suspensions be-cause there is no record upon which the Board candetermine whether the Board's standards for postar-bhitral deferral have been met. And. finally. theCharging Part}s maintains the Board should not deferto the settlement agreement regarding tile ('hargingPartm's Januars 20, 1978. discharge because, accord-ing to the C(harging Party, there is a substantial dis-pute as to the precise terms of the settlement.On July 12, 1978. the Board issued an order trans-ferring the proceeding to the Board and a Notice ToShow Cause whv the Respondent's Motion for Sum-mary Judgment should not he granted. Thereafter.the General C'ounsel filed a response to the NoticeTo Show Cause arguing. inter alia. that .Jubile', J anlu-f/acluriln ColJmpatll', .slrplra. iS inapposite here for es-sentiall, the same reasons urged by the ChargingParty: that the Board should not defer to the ('ivilService ('ommission's EEO procedures because theRespondent is simultaneousl seeking dismissal ofthe EEO proceedings on procedural grounds and. inany event. there is no requirement that the Boardcede its jurisdiction to EEO administrative proce-dures in disputes involving protected concerted activ-ities which were "rooted in protests of racial discrim-ination": and that the Board should not defer to theparties' grievance-arhitration procedlures for essen-97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtially those reasons advanced by the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has duly considered the matter and hasconcluded that issues raised by the pleadings canbest be resolved at a hearing conducted by an Ad-ministrative Law Judge.ORDERIt is hereby ordered that the Respondent's Motionfor Summary Judgment in the above-captioned casebe, and it hereby is, denied.22 In view of our Decision herein, we shall deny Charging Party's motionIi Is IFUR IHER ORDERED that the above-entitled pro-ceeding be. and it hereby is, remanded to the Region-al Director for Region 10 for further appropriate ac-tion.to strike the Respondcnt's Motion for Summary Judgment. In this connec-tion we also note that the Charging Part) does not controvert Respondent'scontention that service was made on the Charging Party himself, althoughntlt on his counsel, and that the Charging Party has failed to show why. inthese circumstances, he has been prejudiced.In overruling the Respondent's contention that the Board should dismissthe complaint under Jubilee Manufacturing (ompany, supra. we find thatcase. wherein the Board rejected the theory that sex and other forms ofinvidious discrimination by an employer are inherently destructive of em-ployees' Sec. 7 rights, inapplicable to this situation. since here the complaintalleges that the Respondent's conduct constitutes reprisal for the ChargingParty's having engaged In concerted activity to protest the Respondent'salleged discriminiattor practices Member Jenkins notes, moreover, that headheres toi his dissent in Jubilee Further, in rejecting the Respondent's argu-ments that the Board should defer to the Civil Service (ommission's EEOand to the parties' grievance-arhitrattii procedures, we note that the Boardrejected similar arguments in U S Postal Serice. 228 NL.RB 1235 (1977).and 227 NLRB 1826 (1977)98